                                                               DR:I 9-CR-I 458(I)-AM
                                                                                                                                                                      FILED
                                                                                                                                                                                    "nAn
            AO436                                                                                                                                                 ,JL/L    1        1V1J
          (Rev. 04713)                        ADMINISTRATWE OFFICE OF THE UNITED STATES COURTS                                                                                                 RK
                                                                                                                                                             CLERK, u.s.msrRlcl C
    Read Instructions.                                          AUDIO RECORDING ORDER                                                                        ESTERW     DlS          OFT XAS
    1.   NAME                                                                                          2. PHONE NUMBER                        3. EMAIL ALJLJRESS                               JTY
    Daphne Silverman                                                                                   (512) 975-5880                     daphnesilverman©gmail.com
    4. MAILING ADDRESS                                                                                 5. CITY                                6. STATE                7. ZIP CODE
    501 N IH-35                                                                                        Austin                             TX                          78702
    8. CASE NUMBER                              9. CASE NAME                                                                  DATES OF PROCEEDINGS
    2:19-mj-05106-vrg                           USA v. Johnson                                         10. FROM   6/5/2019                    11.   TO       6/5/2019
    12. PRESIDING JUDGE                                                                                                      LOCATION OF PROCEEDINGS
    Victor R. Garcia                                                                                   13. CITY
                                                                                                                  Del Rio                 14. STATE TX


                                                                                    15. ORDER FOR
            APPEAL                              l       CRIMINAL                               0       CRIMINAL JUSTICE ACT                    0         BANKRUPTCY
            NON-APPEAL                          0       CIVIL                                  0       IN FORMA PAUPERIS                       0         OTHER (Spec)

                     16. AUDIO RECORDING REQUESTED (Specyj'portion(s)                   and date(s) ofproceeding(s) for which duplicate recordings are requested.)
                         PORTION (5)                                   DATE(S)                                     PORTION(S)                                   DATE(S)
            VOIR DIRE                                                                                  0   TESTIMONY (Specify Witness)
            OPENING STATEMENT (Plaintiff)                   06/05/2019
            OPENING STATEMENT (Defendant)                   06/05/2019
            CLOSING ARGUMENT (Plaintiff)                    06/05/2019                                 Z   PRE-TRIAL PROCEEDING (Specy)
            CLOSING ARGUMENT (Defendant)                    06/05/2019                                                                    06/05/2019
            OPINION OF COURT                                06/05/2019
    0       JURY INSTRUCTIONS                                                                          0   OTHER (Specify)
            SENTENCING                                      06/05/2019
            BAIL HEARING                                    06/05/2019

                                                                                        17. ORDER
                                                                                                           NO. OF COPIES REQUESTED                               COSTS
    0       DUPLICATE TAPE(S) FOR PLAYBACK ON A STANDARD
            CASSETFE RECORDER
    0       RECORDABLE COMPACT DISC - CD                                                                                                             1




                          .......
    lELECTRONIC FILE (vw einwl             digital download or other Judicial Conference                                I                                         I
            Approred Media)

                                                    .                                                                                                             tUO     _5
                                                                                                                                                                               --
                                                                                                                                                                               _,




                    CERTIFICATION (18. & 19.) By signing below, I certif), that I will pay all charges (deposit plus additional) upon completion of the order.
    18.   SIGNATURE                                                                                                                           19. DATE

     /s/ Daphne Silverman                                                                                                                     7/15/20 19

I   PROCESSED BY                                                                                                                              PHONE NUMBER                                 I




                                                              ThA.TE      I
                                                                               '   BY                                                               --   -


    ORI)E}tUCEIYED                                                                                                DEPOSIT PAID


    OEPOS1?AID
                                                        I                                          I                                      I                                                I

    tAlE /           WUCfaplieabk)
                                                    I                     I                .       I                                      I
                                                                                                                       REFU$T1W                                                            I
                                                                                                                                                                                           I



    MEODfteIJ                                                                              J                                             J,___j
                                           DISTRIBUTION:                      COURT COPY                   ORDER RECEIPT         ORDER COPY
